Citation Nr: 1400643	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for postoperative residuals of herniated nucleus pulposus of the cervical spine, currently evaluated at 20 percent disabling.    

2.  Entitlement to an increased disability rating for left upper extremity radiculopathy, currently evaluated at 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to July 2005.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.    

A review of the Virtual VA paperless claims processing system includes a November 2013 Appellant's Brief, submitted by the Veteran's representative.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.   

In July 2010, the Veteran withdrew his earlier request for a Board hearing.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability is manifested by pain, clicking and popping in the cervical spine, stiffness, weakness, flare-ups, tenderness, and decreased range of motion; there is no objective evidence of ankylosis.

2.  The evidence does not show that the Veteran's service-connected cervical spine disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

3.  The Veteran's service-connected left upper extremity radiculopathy is manifested by pain and other wholly sensory impairment. 

4.  The Veteran is left hand dominant. 
5.  The evidence does not show that the Veteran's service-connected left upper extremity radiculopathy is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 20 percent for the service-connected postoperative residuals of herniated nucleus pulposus of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).  

2.  The criteria for an increased rating higher than 10 percent for the service-connected left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, VA is also required to notify the Veteran of the type of evidence needed to substantiate the claim, which is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the Diagnostic Code under which the disability is rated).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in April 2009, which discussed the evidence necessary to support the claim for an increased rating. The Veteran was notified how VA would assist him in obtaining additional relevant evidence. This letter also provided the information concerning how disability ratings and effective dates are assigned.  Thus, VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in May 2009and August 2010.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's orthopedic and neurological manifestation, such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the claims file, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis

The Veteran's service-connected cervical spine disability, diagnosed as postoperative residuals of herniated nucleus pulposus of the cervical spine, is currently evaluated at a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome).  

The Veteran's service-connected left upper extremity radiculopathy, which is secondary to the cervical spine disability, is currently evaluated at a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (paralysis of the median nerve).  

The Veteran contends that his cervical spine disability and left upper extremity radiculopathy have worsened.  See March 2009 claim. 

On VA examination in May 2009, the Veteran reported severe daily pain in the back, neck, and shoulder.  The Veteran also reported numbness in the left arm.  The Veteran complained of constant moderate stiffness and constant moderate weakness.  Side effects of medications included kidney pain, lowered heart rate, and lowered energy.  The Veteran reported very severe flareups that occur 10 times daily.  He reported limited walking but denied unsteadiness while walking.  He also reported symptoms of weight loss, general feeling of illness, numbness, and weakness.  

On physical examination, gait, posture, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were normal.  There was loss of full motion on range of motion testing.  The examiner reported that there was no ankylosis of the cervical spine.  Initial range of motion testing showed that forward flexion was 35 degrees, extension was 35 degrees, left lateral flexion was 40 degrees, right lateral flexion was 30 degrees with pain present, left lateral rotation was 70 degrees, and right lateral rotation was 50 degrees with pain present.  On range of motion testing, there was pain and painful motion, but no fatigue, weakness, lack of endurance, spasm, effusion, instability, or tenderness.  There was no loss in degree by the fifth range of motion test, however pain was present after the final range of motion.  

Regarding the neurological manifestations, the examiner noted that there was sensory impairment in left upper extremity, and the examiner reported neuritis and neuralgia.  However, there was no muscle atrophy or loss of fine motor control.  The left bicep and tricep reflexes were 2+, meaning normal.  The Veteran denied any incapacitating episodes during the past 12 months.  The cervical spine x-ray showed mild degenerative changes with mild disc space narrowing.  The examiner diagnosed the Veteran as having degenerative disc disease, status post cervical fusion, status post herniated nucleus pulposus with left upper extremity radiculopathy.  He noted that the Veteran has limited use of the left upper extremity.  The scar was 4 centimeters by 0.2 centimeters.  

A June 2009 x-ray report of the cervical spine showed the impression of intact hardware and satisfactory position.  There was a question of slight narrowing of the C5-6 interspace, minimal posterior osteophytes at C5-6 and C6-7, and a mild decrease in lordosis.  Another June 2009 x-ray report of the cervical spine showed the impression of postsurgical changes and mild degenerative disc changes at C5-6.  

A VA treatment record in July 2009 shows that the Veteran complained of off and on parasthesias in the left upper extremity and of mild loss of power in the left upper extremity.  On examination the Veteran had some restrictions in range of motion in cervical spine lateral flexion.  Bilateral upper extremity power was +5/5, meaning normal.  A June 2009 VA emergency department note shows that the Veteran complained of neck pain.  On examination, the provider reported abnormal TTP [tender to palpation] of the cervical spinous processes and the nuchal trapezius.  The impression was cervical sprain and cervical degenerative disc disease status post ACIF [anterior cervical interbody fusion].   

A July 2009 CT report showed the impression that the cervical spine hardware was in good position.  
On VA examination in August 2010, the Veteran reported that his cervical spine was doing worse.  He complained of increased pain, radiating in the left posterior shoulder.  The Veteran denied numbness and admitted that the left arm symptoms were much less.  The Veteran rated his pain from 2/10 to 5/10.  He denied arm pain.  The Veteran also complained of painful clicking and popping in the cervical spine and stiffness, especially in the morning.  The Veteran denied locking and episodes of giving way.  The Veteran uses a home TENS [transcutaneous electrical nerve stimulation] unit, and does not use a brace.  The Veteran's walking is limited, but his daily activities are not affected.  The Veteran is also able to do his work duties, but he has to take frequent breaks.  The Veteran reported occasional flare-ups.  He denied becoming completely incapacitated.  

Upon physical examination, the examiner reported that gait was normal, distal sensation was intact to sharp and dull in the bilateral upper extremities, and there was no evidence of muscle atrophy.  The examiner noted a well healed cervical scar that measures 2.5 centimeters by 0.2 centimeters and that does not restrict motion.  He noted that "[t]he cervical spine maintains its normal architecture."  The examiner observed tenderness to palpation at the C6-7.  The examiner stated that deep tendon reflexes were 2/4 in the bilateral biceps and triceps.  There were no palpable muscle spasms.  Forward flexion was 0 to 45 degrees with mild pain at 45 degrees.  Extension was 0 to 45 degrees with mild pain at 45 degrees.  Right rotation was 0 to 70 degrees with mild pain at 70 degrees.  Left rotation was 0 to 80 degrees with mild pain at 80 degrees.  Right lateral flexion was 0 to 30 degrees with mild pain at 30 degrees.  Left lateral flexion was 0 to 45 degrees with mild pain at 45 degrees.  The Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  The Veteran did complain of increased pain and clicking and popping on repetitive motion testing.  The examiner assessed the disability as cervical spine herniated disc status post anterior cervical discectomy and fusion with improved left upper extremity radicular symptoms.  




Cervical Spine

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  The Veteran currently has a 20 percent rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See Deluca, at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has also held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Regarding the criteria for orthopedic manifestations under the General Rating Formula and considering pain and functional loss due to pain, the evidence shows that cervical flexion was at most limited to 35 degrees.  These findings do not more nearly approximate or equate to forward flexion of the cervical spine of 15 degrees or less, even when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Upon repetitive motion, there was no additional functional loss.  As forward flexion of the cervical spine is not 15 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

The Board has considered the Veteran's statements that describe his symptoms such as pain, severe flare-ups, cervical spine clicking and popping, stiffness, and weakness.  The Veteran is certainly competent to describe his observations and the Board finds that Veteran is credible.  However, the Board finds the objective medical findings by skilled professionals are more persuasive, as they conducted orthopedic examinations to determine the extent of the disability, and the medical findings do not support a rating higher than 20 percent for the service-connected postoperative residuals of herniated nucleus pulposus of the cervical spine.

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243.

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Veteran's neurological abnormalities are assessed under Diagnostic Code 8515, as discussed below.  

The Board has also considered the potential applicability of scar ratings pursuant to 38 C.F.R. § 4.118, however, the scarring is not at least six inches (39 cm), unstable or painful.  See VA examination reports of May 2009 and August 2010, Diagnostic Codes 7800-7805, 38 C.F.R. § 4.118.  The VA examiner in August 2010 also noted the cervical scar was well healed.  In addition, the Veteran has not asserted that the scarring is symptomatic.  Accordingly, the ratings pertaining to compensable ratings for scarring are not applicable.  

As the disability manifestations and the Veteran's statements have been consistent throughout the current appeal period, staged ratings are not appropriate.  At no point during the appeal period have the criteria for a higher rating been met.  On reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against finding that a rating in excess of 20 percent for the Veteran's cervical spine disability is warranted, and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).    

Left Upper Extremity 

Regarding the Veteran's service-connected left upper extremity radiculopathy, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  The record shows that the Veteran is left hand dominant; thus the left is the major upper extremity.

The Veteran's service-connected left upper extremity radiculopathy is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8515, which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 50 percent for the major side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant the maximum 70 percent for the major side. 

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

The record indicates that throughout the pendency of this case the Veteran's service-connected left upper extremity radiculopathy has resulted in no more than mild incomplete paralysis; and it does not meet or nearly approximate the criteria of moderate incomplete paralysis.  For example, in July 2009 the Veteran complained of mild loss of power in the left upper extremity; however, on examination, the Veteran had normal bilateral upper extremity power of +5/5.  On VA examination in August 2010, the Veteran denied numbness and admitted that the left arm symptoms were improved.  He also reported that he could still perform daily activities and work duties.  The Board acknowledges that the May 2009 VA examination's medical findings indicated "sensory impairment" and the examiner reported neuritis and neuralgia.  However, the examiner and the Veteran did not indicate the severity of these nerve symptoms, and the preponderance of the evidence shows that these symptoms are consistent with the Veteran's current rating of 10 percent disabling under Diagnostic Code 8515.  There has been no showing of atrophy or other muscle impairment.  Reflexes have consistently been noted as normal.  For these reasons, the preponderance of the evidence is against a rating in excess of 10 percent for the service-connected left upper extremity radiculopathy.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  There are no other applicable diagnostic codes to consider in evaluating the Veteran's service-connected neurological disability.  

Except where the Veteran reported that his symptoms were improved, the disability manifestations and the Veteran's statements have been consistent throughout the current appeal period.  Thus, staged ratings are not appropriate.  At no point during the appeal period have the criteria for a higher rating been met.  On reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against finding that a rating in excess of 10 percent for the Veteran's left upper extremity radiculopathy is warranted; therefore, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As to the first issue, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected postoperative residuals of herniated nucleus pulposus of the cervical spine.  The Veteran's postoperative residuals of herniated nucleus pulposus of the cervical spine is manifested by pain, clicking and popping in the cervical spine, stiffness, weakness, flare-ups, tenderness, and decreased range of motion.  The rating assigned contemplates these impairments in relation to their impact on his range of motion.  

As to the second issue, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected left upper extremity radiculopathy.  The Veteran's left upper extremity radiculopathy is manifested by pain and other sensory impairment.  The rating assigned contemplates such impairment specifically.  

For these reasons, each issue's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent for postoperative residuals of herniated nucleus pulposus of the cervical spine is denied.

Entitlement to a disability rating in excess of 10 percent for left upper extremity radiculopathy is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


